Case 8:19-cv-02435-DOC-JDE Document 18 Filed 01/22/20 Page 1 of 1 Page ID #:49

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NUMBER:


  REUBEN NATHAN                                                      8:19−cv−02435−DOC−JDE
                                                   Plaintiff(s),

           v.
  LOS ANGELES TIMES COMMUNICATIONS,
  LLC.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         1/21/2020
  Document Number(s):                 17
  Title of Document(s):              Proof of service summons and complaint
  ERROR(S) WITH DOCUMENT:

  Title page is missing.




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                            Clerk, U.S. District Court

  Dated: January 22, 2020                                   By: /s/ Trina Debose 714−338−4568
                                                               Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
